DETAILED ACTION

Election/Restrictions
Claims 1 and 14 are allowable. The restriction requirement between methodand device claims, as set forth in the Office action mailed on 10/12/21 (“the restriction date”) has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 19-20, previously non-elected, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  The restriction requirement as set forth on the restriction date is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1-3, 5, 7-16, and 18-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1 or 14, including:

(claim 1) 

a surface of the sidewall facing the light emitting diode comprises a plurality of first portions and a plurality of second portions alternately arranged in a direction away from the light emitting diode and connected to each other, 
inclination angles of the plurality of first portions with respect to the substrate are smaller than inclination angles of the plurality of second portions with respect to the substrate, and 
a refractive index of a material of the first encapsulation layer is greater than a refractive index of a material of an immediately physically adjoining layer on top the first encapsulation layer,
the pixel defining layer comprises a plurality of pixel defining sub-layers stacked in a direction away from the substrate, the pixel opening comprises a plurality of pixel sub-openings respectively penetrating through the plurality of pixel defining sub-layers, and opening areas of the plurality of pixel sub-openings increase in the direction away from the substrate, and
a material of each pixel defining sub-layer comprises a negative photoresist containing a photosensitizer, and a pixel defining sub-layer farther away from the substrate has a higher photosensitizer content.  

(claim 14)
a surface of the sidewall facing the light emitting diode comprises a plurality of first portions and a plurality of second portions alternately arranged in a direction away from the light emitting diode and connected to each other, 
inclination angles of the plurality of first portions with respect to the substrate are smaller than inclination angles of the plurality of second portions with respect to the substrate, 
wherein a refractive index of a material of the first encapsulation layer is greater than a refractive index of a material of an immediately physically adjoining layer on top the first encapsulation layer and a refractive index of a material of an immediately physically adjoining layer on bottom of the first encapsulation layer,
forming the pixel defining layer comprises: forming a plurality of pixel defining sub-layers stacked in a direction away from the substrate, the pixel opening comprises a plurality of pixel sub-openings respectively penetrating through the plurality of pixel defining sub-layers, and opening areas of the plurality of pixel sub-openings increase in the direction away from the substrate, and
a material of each pixel defining sub-layer comprises a negative photoresist containing a photosensitizer, and a pixel defining sub-layer farther away from the substrate has a higher photosensitizer content.  



The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819